                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                           Civil Action No. 5:19-cv-00427-BO


NOKIA TECHNOLOGIES OY,

Plaintiff,

       v.

LENOVO (SHANGHAI) ELECTRONICS
TECHNOLOGY CO. LTD., LENOVO GROUP,                ORDER GRANTING
LTD., LENOVO BEIJING, LTD., LENOVO PC             NOKIA’S UNOPPOSED MOTION
HK LIMITED, AND LENOVO (UNITED                    FOR LEAVE TO FILE FIRST
STATES), INC.,                                    AMENDED COMPLAINT

Defendants.


        Before the Court is Plaintiff Nokia Technologies Oy’s (“Plaintiff”) Unopposed Motion

for Leave to File First Amended Complaint. Having considered the motion, the Court finds that

the Motion should be GRANTED. Plaintiff may file its First Amended Complaint on the docket.



        SO ORDERED, the __ day of July, 2020.




             Case 5:19-cv-00427-BO Document 56-1 Filed 07/02/20 Page 1 of 1
